Citation Nr: 1534413	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-21 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from January 1964 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied a rating in excess of 30 percent.  

In a June 2012 rating decision the RO increased the assigned rating from 30 to 50 percent for the PTSD.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Notably, in an August 2012 statement, the Veteran specifically disagreed with the June 2012 rating decision that granted the 50 percent rating, but the disagreement merely continued the current appeal rather than establishing a new one.

Additionally, a claim of service connection for cellulitis of the lower extremities was also on appeal.  In a June 2013 rating decision, service connection was granted for that disability.  Therefore, as the benefit sought was granted in full, that claim is not before the Board.
 

FINDING OF FACT

The Veteran's PTSD is not productive of occupational and social impairment with deficiencies in most areas, an inability to establish and maintain effective relationships, or more severe impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD with major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard letters sent to the Veteran in August and September 2010 satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service private and VA treatment records have also been received.  The Veteran has not notified VA of any existing private or VA treatment records outstanding.  There is no indication that there are any outstanding Social Security Administration records.

The Veteran was provided a VA medical examination for his claimed disability in September 2010.  The examination is sufficient evidence for deciding the rating claim, as it is consistent with and based upon consideration of the Veteran's prior medical history, describes the claimed symptomatology in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  

Although the Veteran contends a higher rating is warranted, the record does not reflect that his PTSD has worsened so as to warrant another VA examination.  This is so when considering both his statements and the treatment records in the claims file.  Therefore, the Board does not find it necessary to remand the claim for another VA examination.  Thus, VA's duty to assist has been met.


II. Disability Rating

Legal Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  If any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id. 

During the appeal period, the Veteran's service-connected PTSD is evaluated as 50 percent disabling under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.

Under that diagnostic code, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

A veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id. 

Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  See Vazquez-Claudio, 713 F.3d at 112; Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The global assessment of functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)).  

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014). 

Evidence and Analysis

During the pendency of the appeal the principal medical evidence that is material and most probative to the claim is contained in the report of a VA psychiatric examination in September 2010.  There are also VA and private medical reports of a psychological evaluation and treatment before and since then.  

VA treatment records show treatment for psychiatric symptomatology and reflect some findings of current suicidal ideation in September 2007 and 2008 prior to the appeal period, but no plan or attempt.

In a September 2009 letter from Terri Quinn, Ph.D., Clinical Psychologist, Dr. Quinn stated that the Veteran had been seen for individual psychotherapy beginning in September 2007 approximately three to four times per month, and later once a month.  The Veteran was diagnosed with major depression and PTSD, and was being treated by a psychiatrist with medications and as an outpatient.  His current medication was Lexapro.

Dr. Quinn stated that the Veteran has nightmares of men dying on board ship, sleep disruption, hyper-reactivity to loud noises, general anxiety, quick reaction to anger, and dissociative responses.  The PTSD was disruptive in that the Veteran had difficulty with trust and close relationships, including with his wife.  It also interrupts his ability to focus and concentrate, and to stay organized at work and problem-solve.

Dr. Quinn stated that the Veteran had evidenced symptoms of significant impairment of short and long-term memory that was consistent during his treatment over the past two years.  The Veteran evidenced significant difficulty in understanding and retention of complex concepts and abstract concepts.  Dr. Quinn opined that the Veteran's decrease in work efficiency was chronic.  Dr. Quinn stated that the Veteran repeatedly forgets or gets mixed up with his appointments and had difficulty completing tasks that were discussed in detail.

Dr. Quinn stated that the Veteran had significant sleep problems that are also a chronic problem that interfered with the Veteran's ability to perform at home and at work.  Dr. Quinn stated that the Veteran has significant difficulty in establishing and maintaining effective work and social relationships.  The Veteran had difficulty establishing new relationships, keeping himself distant and withdrawn.  He has difficulty socially interacting which detracted from his ability to earn income at his present job as a self-employed draftsman.  He evidenced flat affect, down mood and, anxiety which interfere with his ability to establish new relationships or maintain present ones.  He had significant difficulty with trust in relationships and difficulty expressing his emotions which also interfered with his marital relationship.

Dr. Quinn stated that the Veteran showed evidence of flattened affect, difficulty in understanding complex concepts, significant impairment in short and long-term memory, forgetting highly learned material, forgetting to complete tasks, impairment in abstract thinking, significant disturbances in motivation and mood, and significant difficulty in establishing and maintaining effective work and social relationships.

A VA treatment record dated in March 2010 shows an assessment of ongoing treatment of depression and anxiety.  The provider opined that the role of chronic sleep deprivation related to the Veteran's obstructive sleep apnea was likely affecting his mood, concentration, etc.  The report contains an Axis I diagnosis of (1) dysthymia vs. depression not otherwise specified, (2) anxiety disorder not otherwise specified, (3) PTSD; (4) alcohol abuse vs. dependence, and (4) breathing-related sleep disorder (OSA).  The provider recorded a GAF score of 60-65. 

The report of an April 2010 VA treatment record of Telemental consultation shows that the Veteran reported that he had had occasional but brief moments when he had the thought of suicide.  It happened about once a week and lasted a very short time.  He denied any plans or intention connected to these thoughts.  The report of an April 2010 VA suicide risk assessment concluded with an overall risk assessment that the Veteran was currently at low risk for suicide despite having brief and fleeting suicidal thoughts without any associated plans or intention.

During the September 2010 VA examination, the Veteran reported that his anxiety had been increased over the past couple of months related to both stress at home and at work.  He was working as a self-employed draftsman for architects and engineers.  He reported that he had a constant level of anxiety that manifests primarily as difficulty concentrating, but also with muscle tension and fatigue.

He reported that he is had been sleeping well, approximately eight hours each night, but waking up 2-3 times a night.  The Veteran denied a history of suicidal acts or self-harm or violence or assaulting others.  On analysis for suicide risk, the provider assessed that the Veteran had some risk factors for suicide including an alcohol use disorder, anxiety, depression and prior suicidal ideation; but he denied any prior attempts or current intent or plan, and felt a responsibility to his family; all resulting in a low risk overall.  

During a September 2010 VA examination the Veteran reported symptoms associated with the stressor event, including recurrent recollections and distressing dreams, feelings of the incident recurring, momentary sense of being in the incident, intense distress if exposed to similar events, some hypervigilance, psychological reactivity to cues, and adrenaline reactions with increased heartbeat, blood pressure and muscle tension.  The Veteran reported using alcohol ten times per month in the amount of 6 to 8 glasses of wine at the time, which began in 1975 as a social activity.  

On mental status examination, the examiner found the Veteran to be a reliable historian.  The Veteran was oriented within normal limits. His appearance, hygiene, and behavior were appropriate.  His affect and mood showed a disturbance of motivation and mood; and anxiety, depressed mood, and impaired impulse control.  The impaired impulse control affected motivation or mood by resulting in excessive drinking.  

The Veteran had impaired impulse control with mildly lowered motivation, anxiety, and depression.  Communication including speech was within normal limits.  The Veteran showed impaired attention and focus.  The Veteran reported he had trouble in attentional focus and understanding complex commands necessitating that he write down everything.  The veteran reported that panic attacks were present and occur less than once per week.  The attacks cause sudden increases in adrenaline with corresponding increases in blood pressure and racing of his heart.  The Veteran showed signs of suspiciousness.  No delusions were observed.  The veteran reported a history of hallucination that was present occasionally, including a recurring auditory hallucination.  During the present examination there was no hallucination observed.  There was no obsessive compulsive behavior seen.

The Veteran's thought processes were appropriate and he could understand directions.  He did not have slowness of thought or appear confused.  Judgment was impaired with alcohol in that he continued to use this despite health conditions and prescribed medications.  Abstract thinking was normal.  Memory was impaired to a mild degree: forgetting names, directions, recent events.  There was present suicidal ideation, including one occurring two or three years ago with no specific plan; though according to the Veteran it was a fleeting thought that now occurs once every two weeks.  There was no homicidal ideation.

There were behavioral, cognitive, social, affective or somatic symptoms attributed to the PTSD, such as avoidance, alcohol abuse, and irritability.  The Veteran has cognitive symptoms such as mild memory loss attributed to PTSD.  The examiner noted social irritability and avoidance due to suspiciousness.  The Veteran had somatic effects including erectile dysfunction and chronic pain.  He had affective anxiety and depression likely attributed to PTSD.  

The report contains a diagnosis on Axis I of PTSD; and alcohol abuse in partial remission.  On Axis V, the report records that the "GAF score is 61-64, Mild Symptoms and Impairments."  The examiner opined that the substance abuse is related to the PTSD, and is likely a progression of the PTSD in that alcohol is self-medication for PTSD symptoms.

The September 2010 VA examination report concluded with comments including the following impairments since onset of PTSD.  The Veteran had lowered motivation, increased irritability, and other impairments related to the PTSD that has mildly impacted his psychosocial functional status and quality of live.  He was less motivated in recreational and social areas of functioning.  Also, there was a lowering of enjoyment in life with suicidal ideation without any plan, which occurs twice monthly.  The Veteran's functional status and quality of life were impacted by depression, anxiety, general unhappiness, suspiciousness, mild hypervigilance, and sleep disturbance with nightmares.  He was able to establish and maintain effective work, school, and social relationships.  He was able to maintain effective family role functioning.  He had occasional interference with recreation or leisure pursuits.  He has difficulty understanding complex commands due to trouble with concentration and memory.  The Veteran did not appear to pose any threat or danger of injury to self or others.   

In a November 2010 statement, Rick Oliver, Ph.D., Licensed Clinical Psychologist, discussed the Veteran's symptomatology and functional impairment due to his PTSD.  Dr. Oliver noted that the Veteran reported anger and rage issues with interpersonal irritability, intrusive memories, sleep problems with nightmares, survivor guilt, and a worsening of intrusive thoughts and memories.  He had increasing poor concentration and distractibility and memory problems.   These symptoms and his easily provoked agitation had negatively impacted his career.  He reported lack of motivation, depression, a history of suicidal ideation, with at least one assessment for hospital commitment within the last two years.  Dr. Oliver diagnosed PTSD; and major depressive disorder, severe, without psychotic features.  On Axis V, Dr. Oliver assigned a GAF score of 60 for current functioning.  At the conclusion of the statement, Dr. Oliver commented that the Veteran's spouse confirmed that the Veteran had episodes of rage and some physical violence.  

Subsequent VA treatment records dated through May 2012 show treatment for various physical and mental complaints and symptomatologies.  These records show that the Veteran had regular visits with a mental health consultant through VA Telemental services.  The associated reports indicate that some extent of the Veteran's sleep problems were related to his obstructive sleep apnea, and that the Veteran had improvements in this with relevant treatment, and he had improvements with sexual symptoms on regular testosterone treatment.  

The VA Telemental consultation reports and other VA mental health records generally show alcohol consumption had decreased over time; and as of a May 2012 VA clinic note, shows that he reported not having any drink in the last year.  During a VA Telemental consultation that month, the Veteran reported having shortness of breath he thought was related to cardiac problems, and not anxiety related.  He reported he did not feel anxious or depressed at that time.  These reports consistently record GAF scores of 61-70 on Axis V, associated with diagnoses on Axis I that include PTSD, depressive disorder, and rule out history of alcohol abuse vs. dependence. 

In August 2012, the Veteran contended that his PTSD symptoms more closely approximate those associated with a 70 percent rating.  However, in consideration of this evidence of record, including the clinical findings and the conclusions of the VA examiner, the Board concludes that the Veteran's PTSD symptomatology does not more nearly approximate or equate to the criteria for the next higher rating of 70 percent compared to the currently assigned 50 percent rating.

The evidence on file reflects that the Veteran is working as a self-employed draftsman for architects and engineers, and was married and living with his wife with no significant marital problems noted.  The September 2009 statement from Dr. Quinn shows that he concluded that the Veteran's PTSD resulted in the Veteran having difficulty understanding complex concepts, and having significant difficulty in establishing and maintaining effective work and social relationships, which is consistent with criteria for a 50 percent rating, and inconsistent with a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

During the September 2010 VA examination the examiner described the Veteran's psychiatric symptoms as having a mild impact on his psychosocial functional status and quality of life.  On Axis V, the examiner recorded a GAF score of 61-64, which the examiner associated with mild symptoms and impairments.  Actually, subsequent VA treatment records have consistently recorded GAF scores consistent with the GAF score range that the examiner associated with mild symptoms.  Further, the examiner concluded that the Veteran was able to establish and maintain effective work, school, and social relationships and family role functioning.  These findings are inconsistent with a rating in excess of 50 percent.

The VA examiner found that the Veteran's impaired impulse control was associated with mildly lowered motivation, anxiety, and depression.  Speech was normal.  No delusions or hallucinations were observed although the Veteran reported a past history.  Although the Veteran reported panic attacks, these occurred less than once per week, which does not approximate near continuous panic attacks as referenced in criteria for a 70 percent rating.  Although the examiner noted there was social irritability, and the Veteran reported some suicidal ideation without plan, other clinical records show that this appears to have been mostly in the past, before the appeal period; and the VA evaluations for risk of suicide throughout the appeal period have all concluded that the risk was low.  

To the extent suicidal ideation is listed as a symptom in the criteria for a 70 percent rating, the Board does not find that it results in that level of contemplated impairment in the Veteran's case.  His symptoms are not of the similar severity, frequency and duration for that level of impairment.  See Vazquez-Claudio, 713 F.3d at 117.  The presence of this symptom has not caused the requisite occupational and social impairment for a 70 percent rating based on the evidence of record.

Also, the more recent VA treatment records reflect that the Veteran's associated alcohol abuse has not been a significant issue during the appeal period and most recently in May 2012 the Veteran had not had alcohol for the previous year.  Further, some problematic behavioral symptoms related to sleep and sexual symptoms have generally been associated with somatic disabilities unrelated to the service-connected PTSD with alcohol abuse in partial remission. 

The evidence throughout the appeal period does not show that the psychiatric disability more closely approximates the criteria for a rating higher than 50 percent.  The evidence does not show that the psychiatric disability is productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Accordingly, a disability rating in excess of 50 percent for the Veteran's PTSD is not warranted.  The preponderance of the evidence is against the grant of a higher disability rating for that disability; there is no doubt to be resolved; and a higher disability rating is not warranted at any time during the appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Consideration has been given regarding whether the schedular rating is inadequate for the PTSD with alcohol abuse in partial remission, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1).  First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops. Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization. If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied.  The Veteran's service-connected psychiatric disorder is manifested by signs and symptoms described above.  Those signs and symptoms, and their resulting impairment, are contemplated by the rating schedule under Diagnostic Code 9411, which is non-exhaustive in nature.  The criteria for evaluating psychiatric disorders are ultimately based on impairment level contemplating a wide array of symptoms.  In short, there is nothing exceptional or unusual about the Veteran's psychiatric disorder.  Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.

A claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran is most recently shown to be self-employed, without any evidence or claim that he was unemployable as a result of PTSD, entitlement to a TDIU is not raised by the record and will not be further discussed.


ORDER

A disability rating in excess of 50 percent for PTSD is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


